Citation Nr: 0637619	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  93-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis, including crystallized arthritis or calcium 
pyrophosphate dehydrate (CPPD) disease.

2.  Entitlement to service connection for arthritis in the 
fingers and hands.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to interest on an award of VA 
disability compensation based on a grant of service 
connection and assignment of a 10 percent evaluation for a 
left knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia and degenerative joint disease, 
postoperative arthroplasty.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia and degenerative joint 
disease, postoperative.  

6.  Entitlement to an effective date prior to February 14, 
1986, for a grant of service connection for left knee 
chondromalacia and degenerative joint disease, postoperative.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970, 
including in combat in Vietnam.  He received multiple 
decorations, including the Combat Infantryman Badge, for such 
service.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 1990 and September 1991 rating 
decisions, in which the Department of Veterans Affairs 
Regional Office in Denver, Colorado granted service 
connection for a left knee disability and assigned that 
disability a 10 percent evaluation, effective from February 
14, 1986, denied service connection for generalized 
osteoarthritis and Pseudogout, and denied an evaluation in 
excess of 10 percent for a right knee disability.  In 
September 1993, the Board affirmed the RO decisions on the 
evaluations assigned the veteran's knee disabilities.  

The veteran then appealed the Board's September 1993 decision 
to the United States Court of Veterans Appeals (Court).  In 
December 1995, the Court vacated and remanded the Board's 
September 1993 decision.  In its decision, the Court 
indicated that the Board should have considered other claims 
that had been properly perfected for appellate review, 
including claims of entitlement to service connection for 
aggravation of generalized arthritis, including crystallized 
arthritis or CPPD disease, entitlement to an effective date 
prior to February 14, 1986, for a grant of service connection 
for left knee chondromalacia and degenerative joint disease, 
postoperative, and entitlement to an inflation or cost-of-
living supplement to the retroactive award for chondromalacia 
of the left knee with traumatic arthritis and postoperative 
residuals.  

In July 1996 and February 1997, the Board, in turn, remanded 
all five claims to the RO for development.  In February 1999, 
the Board denied these claims.  Thereafter, the veteran 
appealed the Board's decision to the Court.  

In October 2000, the Court vacated and remanded that portion 
of the Board's February 1999 decision denying service 
connection for aggravation of generalized arthritis, 
including crystallized arthritis or CPPD disease.  
Thereafter, however, Congress enacted several laws that 
impacted the veteran's appeal.  As a result, the Court 
granted the veteran's Motion for Reconsideration of the 
Court's October 2000 memorandum decision and vacated and 
remanded that portion of the Board's February 1999 decision 
denying service connection for aggravation of generalized 
arthritis, including crystallized arthritis or CPPD disease, 
an increased evaluation for a right knee disability, a higher 
initial evaluation for a left knee disability, and an earlier 
effective date for a grant of service connection for a left 
knee disability.  

In June 2003, the Board, in turn, remanded these claims to 
the RO for additional action.  Thereafter, the RO took such 
action and then certified this appeal to the Board for 
appellate review.  

The veteran testified in support of this appeal during 
hearings held at the RO before the Board in January 1993 and 
October 1996.  He also testified in support of his appeal 
during hearings held at the RO before a Hearing Officer, 
Chairperson and Decision Review Officer in April 1992, 
January 1998 and July 2004.

Since then, the veteran has initiated appeals of the RO's 
denial of other claims, including whether the veteran is 
entitled to service connection for arthritis in the fingers 
and hands and whether new and material evidence has been 
received to reopen a claim of entitlement to interest on an 
award of VA disability compensation based on a grant of 
service connection and assignment of a 10 percent evaluation 
for a left knee disability.  The Board addresses this matter 
in the remand section of the decision, below, and REMANDS 
those claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  The veteran does not currently have generalized 
arthritis, including crystalized arthritis or CPPD.

3.  The veteran's right knee disability manifests as 
limitation of motion with crepitus, stiffness on motion, and 
excessive fatigability/lack of endurance and increased 
limitation of motion, stiffness, discomfort and painful and 
weakened motion during flare-ups and after repetitive use.

4.  During the entire period at issue in this case, the 
veteran's left knee disability has manifested as well-healed, 
asymptomatic scars, limitation of motion with crepitus, 
discomfort and pain, and excessive fatigability/lack of 
endurance and increased limitation of motion and painful and 
weakened motion during flare-ups and after repetitive use.

5.  The veteran has arthritis in both knees, but not 
instability or subluxation.   

6.  In May 1970, the RO received the veteran's original claim 
for service connection for a left knee disorder, which the RO 
and Board later denied on multiple occasions.  

7.  In January 1988, the Board last denied the veteran's 
claim for service connection for a left knee disorder.  

8.  In January 1988, the Board received the veteran's request 
for reconsideration of the January 1988 decision, which the 
Board denied in May 1988.

9.  Since January 1988, the RO has received numerous 
documents from the veteran, any one of which may be construed 
as a claim to reopen the previously denied claim of 
entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  Generalized arthritis, including crystallized arthritis 
or CPPD disease, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee chondromalacia and degenerative 
joint disease, postoperative arthroplasty, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left knee chondromalacia and 
degenerative joint disease, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2005).

4.  The criteria for an effective date prior to February 14, 
1986, for a grant of service connection for left knee 
chondromalacia and degenerative joint disease, postoperative, 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated July 2003, after 
initially deciding those claims in rating decisions dated 
December 1990 and September 1991.  However, VCAA notice was 
not mandated at the time of the RO's decisions; therefore, 
the RO did not err by providing the veteran remedial notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  The content of this notice letter also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

In the July 2003 notice letter, the RO acknowledged the 
claims being decided, noted what the evidence needed to show 
to substantiate those claims, listed the type of evidence 
that would best do so, informed the veteran of the VCAA and 
VA's duty to assist and explained to him that it was 
developing his claims pursuant to that duty.  The RO 
identified the evidence it had received in support of the 
veteran's claims and the evidence VA was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to help the veteran get the evidence necessary to 
support his claims provided he identified the sources 
thereof, but that ultimately, it was his responsibility to 
ensure the RO's receipt of all such evidence.  The RO advised 
the veteran to identify or send directly to VA all requested 
evidence.  

The content of the July 2003 notice letter does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, VA did not discuss how 
disability evaluations and effective dates are assigned 
service-connected disabilities, or how effective dates are 
assigned initial disability evaluations.  The veteran is not, 
however, prejudiced as a result thereof.  As explained below, 
with regard to his service connection claim, the disposition 
is unfavorable, thereby rendering moot any question regarding 
what disability evaluation or effective date to assign a 
service-connected disability.  With regard to the veteran's 
claim for a higher initial evaluation for a left knee 
disability, the RO subsequently provided the veteran such 
information in multiple supplemental statements of the case 
issued in 2005 and 2006.  As well, the RO provided the 
veteran the law and regulations pertinent to that claim.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and VA and private treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the claims by affording the veteran VA 
examinations, during which examiners addressed the nature, 
etiology and/or severity of the claimed disorders and 
responded to the RO's request for a medical opinion.

Since the most recent VA examination, conducted in November 
2004, the veteran has requested another examination on the 
basis that the examiner who conducted the November 2004 
examination improperly changed his knee diagnoses in the 
absence of compelling evidence supporting such a change.  The 
veteran argues that there are multiple medical opinions of 
record contradicting the VA examiner's opinion and, based on 
this fact, VA should afford him another VA examination or 
have another individual, preferably, an independent medical 
examiner, review the report of the November 2004 examination 
and offer a second opinion regarding the nature and severity 
of the veteran's knee disabilities.  The veteran points out 
that the guidelines VA provided the November 2004 examiner 
were too broad, giving him excessive leeway.  The veteran 
takes issue with VA's requests for the examiner to opine 
whether it is at least as likely as not that the veteran's 
left knee disorder is related to service and to avert 
speculation.  The veteran argues that, because the veteran is 
entitled to the benefit of a doubt, VA incorrectly applied 
the wrong standard.  He also argues that speculation is not 
defined; therefore, an examiner might rely on a definition of 
speculation that might unfavorably affect the veteran's 
claim.

The Board acknowledges the veteran's request, but does not 
agree that another examination or opinion, independent or 
otherwise, is necessary.  First, the veteran has not alleged 
that, since the examination, his knee disabilities have 
worsened.  Second, the report of the November 2004 reflects 
that the diagnoses the examiner rendered are based on a 
thorough review of the claims file, testing results, the 
veteran's reported medical history and a comprehensive 
physical evaluation.  Moreover, they are supported by well-
reasoned rationale.  There is no indication that this report 
is inadequate in any way.  It is now the Board's duty to 
weigh this report and all other medical reports/opinions of 
record in an effort to determine the veteran's entitlement to 
the benefits being sought.  In addition, the questions at 
issue is this case are not unique or medically complex, 
thereby requiring independent review.

Third, VA specifically requested the examiner to offer the 
aforementioned opinion because, with regard to service 
connection claims, if a competent medical opinion establishes 
that it is at least as likely as not that a disorder is 
related to a claimant's active service, such claimant is 
entitled to the benefit of the doubt in the resolution of his 
claim.  In other words, if the evidence in support of such a 
claim is in equipoise (50/50) with the evidence against the 
claim, the claimant prevails.  Case law dictates that such an 
opinion can not be speculative in nature.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (holding that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty to assign it evidentiary weight).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claim for Service Connection

The veteran contends that he is entitled to service 
connection for a generalized form of arthritis, such as 
osteoarthritis of multiple joints, calcium pyrophosphate 
dehydrate disease (CPPD), a form of crystal arthritis that 
can lead to gout, or rheumatoid arthritis.  He asserts that, 
although he is service connected for arthritis of the knees, 
such arthritis has been mischaracterized as traumatic, rather 
than systemic in nature.  Allegedly, such arthritis initially 
manifested in his knees, did not develop in response to a 
particular injury and now affects multiple joints in his 
body, including his hands and fingers.  The veteran contends 
that medical evidence of record establishes that he developed 
a systemic form of arthritis prior to entering service, which 
gradually worsened during service and has continued to worsen 
since his discharge therefrom.  The veteran argues that, 
because he is a combat veteran, he is subject to a less 
stringent burden of proof in establishing his entitlement to 
service connection for such arthritis.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, as alleged, the veteran began to report joint 
pain prior to entering service.  However, as explained below, 
prior to and during service, no medical professional 
definitely attributed such pain to a generalized form of 
arthritis, including CPPD.  

From December 1965 to April 1968, Dr. Bender, a private 
physician, treated the veteran for joint complaints and 
multiple sprains of the ankles and knees.  In December 1965, 
the veteran underwent a biopsy of his humerus, which revealed 
myositis ossificans.  In a written statement dated May 1968, 
Dr. Bender indicated that he had recently treated the veteran 
for what appeared to be either synovitis or early rheumatoid 
arthritis of the knee.   

According to the veteran's service medical records, during a 
pre-induction examination conducted in August 1967, the 
veteran described his health as "fair" and reported joint 
trouble.  He specifically noted that he had had swollen and 
painful joints, a history of broken bones and foot trouble.  
He also noted prior treatment of sore joints by Dr. Bender.  
On the medical history portion of the examination report, he 
denied having had arthritis or rheumatism, or any bone, joint 
or other deformity.  The military examiner commented that the 
veteran had painful joints when swimming in cold water.  He 
noted clinically normal upper and lower extremities, feet, 
spine and musculoskeletal system and indicated that the 
veteran qualified for induction.  In July 1968, the same 
military examiner conducted another physical evaluation and 
noted on his initial examination report that, other than 
allergy-related symptoms, he had discovered no defects.  He 
deemed the veteran fit for military service.

During service from July 1968 to March 1970, the veteran 
continued to report pain affecting his knee joint.  In 
February 1969, he received treatment for a twisting injury to 
the right knee.  In April 1969, he was placed on a permanent 
physical profile for chondromalacia of the right patella and 
arthritis of the right knee.  The veteran did not report pain 
affecting any other joint.  During a separation examination 
conducted in March 1970, the veteran reported painful joints.  
He specifically noted that he had had swollen or painful 
joints, a history of broken bones, arthritis or rheumatism, a 
painful or trick shoulder or elbow, back trouble, a trick or 
locked knee, and foot trouble.  The military examiner 
indicated that he had reviewed the veteran's complaints and 
found his positive answers to be of no medical significance.  
The military examiner noted clinically normal upper and lower 
extremities, feet, spine and musculoskeletal system and 
indicated that the veteran qualified for separation from 
service.

Since discharge, the veteran has continued to report pain 
affecting multiple joints, including the knees, back, hands 
and wrists.  Initially, medical professionals attributed such 
pain to either degenerative arthritis of individual joints or 
a generalized form of arthritis, including CPPD.  
Subsequently, however, they determined that such pain 
resulted from degenerative arthritis or osteoarthritis of 
individual joints, not from a generalized form of arthritis.  

More specifically, during a VA examination conducted in May 
1977, an examiner diagnosed generalized arthritis of the 
right knee.  During a private treatment visit in January 
1983, a physician diagnosed degenerative arthritis of the 
knees.  During VA and private treatment visits conducted from 
1987 to 1988, physicians diagnosed osteoarthritis of the knee 
and hands and CPPD disease.  During VA and private treatment 
visits conducted after 1988, physicians diagnosed 
degenerative arthritis and osteoarthritis of the knees and 
ruled out pseudogout and rheumatoid arthritis.

In October 1997, the veteran underwent a VA examination 
conducted by the Chief of a Rheumatology Section of a VA 
Medical Center for the purpose of determining the exact 
nature of the veteran's joint pain, to include the question 
of whether, as alleged, such pain is due to a generalized 
arthritis, including crystal arthritis or CPPD.  The examiner 
thoroughly reviewed the claims file, recorded the veteran's 
extensive medical history and current complaints, conducted a 
physical evaluation of the knees, hands, shoulders, hips, 
elbows and ankles, found no evidence of synovitis, ordered x-
rays, diagnosed chondromalacia/degenerative joint disease of 
the knees, and concluded that the veteran did not have a more 
generalized inflammatory arthritic condition, crystalline 
arthritis such as CPPD, gout, or rheumatoid arthritis.  His 
opinion, in detail, follows.  

" It is more than likely that [the veteran's] chondromalacia 
patella and/or patellofemoral disease was present in his 
teenage years, related to his athletic activities prior to 
induction in the service.  These conditions were exacerbated 
during the activity that he endured during active duty.  I am 
unable to find any evidence from history, physical 
examination or laboratory/x-ray documentation of any form of 
more generalized inflammatory arthritis that could have been 
present prior to [the veteran's] period of active military 
service or which occurred during his period of active 
military service.  Previous suggestions of CPPD or pseudogout 
during Denver VA Arthritis Clinic visits in the 1980s 
appeared to be incorrect and based solely on one x-ray report 
suggesting that there was chondrocalcinosis of the knee or a 
loose body [emphasis in original].  Subsequent X-rays have 
failed to demonstrate in the knees, anterior-posterior pelvis 
or triangular fibrocartilage of the wrists bilaterally any 
evidence of chondrocalcinosis.  Calcium pyrophosphate 
deposition disease or pseudogout is typically a disease of 
the elderly associated with osteoarthritis.  There are 
familial hereditary forms which can occur in young 
individuals which again are familial and are often very 
aggressive, leading to significant arthritis with 
debilitating contractures.  I do not feel that [the veteran] 
has a rare hereditary form of CPPD.  Furthermore, to 
establish the diagnosis of CPPD, synovial fluid analysis with 
polarized light microscopy determination is necessary for 
crystal identification. There are several secondary metabolic 
associations with CPPD, namely hemochromatosis, 
hyperparathyroidism, and hypothyroidism.  [The veteran] has a 
normal TSH [thyroid-stimulating hormone], ruling out 
hypothyroidism, a normal calcium and phosphorus, making 
hyperparathyroidism unlikely, and finally normal iron studies 
ruling out hemochromatosis.  Thus, the diagnosis of CPPD or 
pseudogout with such an early age of presentation without 
evidence of chondrocalcinosis over years of serial X-rays, 
without crystal documentation of CPPD crystals and 
documentation of a lack of secondary associations makes this 
diagnosis unlikely.  Furthermore, there is no systemic 
evidence of rheumatoid arthritis.  Per 1988 revised ARA 
Criteria for the classification of rheumatoid arthritis, [the 
veteran] is lacking significant morning stiffness or history 
thereof, arthritis of three or more joint areas, arthritis of 
hand joints documenting swollen joints, polyarticular 
symmetric nature of the arthritis, lack of rheumatoid 
nodules, a negative serum rheumatoid factor, and lack of 
radiographic changes including erosions or unequivocal bony 
decalcification localized to or most marked adjacent to the 
involved joints.  Having osteoarthritis changes alone do not 
qualify as radiographic changes for rheumatoid arthritis; 
Reference arthritis and rheumatism, Volume 31, pages 315-324, 
1988. [sic]  Again, the diagnosis of rheumatoid arthritis is 
primarily based on clinical grounds and these criteria are 
helpful for further classification.  Again, without 
documentation of a persistent synovitis of bilateral small 
joints of the hands and feet often associated with large 
joints associated with significant morning stiffness and 
systemic features along with a positive rheumatoid factor 
makes the diagnosis of rheumatoid arthritis in the pre-
service, service, or post-service period unlikely.  Also, 
[the veteran] manifests a serum uric acid level of 6.3 
without a history of podagra or acute inflammatory joint 
disease making gout unlikely in his case."  

The examiner based his opinion, in part, on the result of the 
x-rays.  The bilateral hand x-rays showed minimal 
degenerative change at the left first metacarpophalangeal 
joint and of the left second, third, and fifth DIP (distal 
interphalangeal) and PIP (proximal interphalangeal) joints.  
They failed to reveal chondrocalcinosis in the triangular 
fibrocartilage of the left wrist.  These x-rays also showed 
moderate to severe degenerative disease of the right first 
metacarpophalangeal joint and minimal degenerative joint 
disease of the right second and third PIPs and the right 
fifth PIP and DIP joints.  Again, they failed to reveal 
chondrocalcinosis of the right triangular fibrocartilage.  
The radiologist noted that the degenerative changes could 
represent post-traumatic changes, osteoarthritis or early 
manifestation of less usual arthritis such as CPPD, but 
indicated no chondrocalcinosis had been shown to support such 
a finding. 

X-rays of the anterior posterior pelvis revealed sacroiliac 
joints within normal limits with no evidence of erosive 
change to suggest sacroiliitis.  X-rays of the hips were 
unremarkable.  X-rays of the knees revealed degenerative 
changes and loose bodies, but no definite chondrocalcinosis.  
The radiologist indicated that the somewhat prominent 
patellofemoral involvement shown on x-ray was a bit atypical 
and could imply the existence of an unusual arthritis such as 
CPPD, but noted that no chondrocalcinosis had been shown to 
support such a finding. 

In November 2004, the veteran underwent another VA 
examination for the purpose of obtaining a medical opinion as 
to the etiology of the veteran's joint pain.  During this 
examination, the veteran reported pain in his knees, hands 
and back.  The veteran considered these complaints, conducted 
a thorough review of the claims file and a physical 
evaluation, ordered x-rays and lab studies, and concluded 
that the veteran did not have any pre-military or post-
military systemic features suggestive of an inflammatory or 
diffuse arthritis condition.  The examiner diagnosed right 
knee chondromalacia with degenerative joint disease, post 
arthroscopic surgeries, osteoarthritis of the bilateral 
hands, and degenerative disk disease of the lumbosacral 
spine.  He explained that, with regard to the veteran's 
knees, the veteran had chondromalacia and patellofemoral 
disease as a teenager related to athletic activities.  He 
further explained that, during service, the veteran sustained 
a right knee injury, which most likely resulted in the 
development of traumatic arthritis of the right knee.  With 
regard to the veteran's hand and finger complaints, the 
examiner noted that, although the veteran reported finger 
stiffness in cold water, there was no documented evidence of 
rheumatoid arthritis or any other inflammatory arthritis.  
With regard to the veteran's back complaints, the examiner 
explained that the degenerative disease resulted from the 
veteran's service-connected knee arthritis, which developed 
years before the veteran's back problems and caused an 
abnormal gait and altered biomechanics.    

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record currently diagnosing the claimed disability.  Although 
the veteran appears to base his assertions on extensive 
independent research, his assertions in this regard are 
insufficient to establish the current disability element of a 
service connection claim.  Even with the education gained 
from such research, the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Based primarily on the 1997 and 2004 opinions of the VA 
examiners, which reconcile the conflicting medical evidence 
of record and resolve any perceived ambiguities, and the 
absence of competent evidence refuting such opinions, the 
Board finds that the veteran does not currently have 
generalized arthritis, including crystalized arthritis or 
CPPD. 

In making this determination, the Board considered the 
veteran's assertion that he has a generalized form of 
arthritis that is related to service, which, in the future, 
is likely to spread to many areas of his body.  In support of 
this assertion, the veteran argues that, because he is a 
combat veteran, the provisions of 38 U.S.C.A. § 1154 apply 
and afford him a less stringent burden of proof in 
establishing a relationship between the claimed disorder and 
his active service.  

The provision at issue provides that, in a case of a veteran 
who engaged in combat with the enemy in active service during 
a period of war, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002).  In this case, the Board accepts as 
true the veteran's contention that he had joint pains prior 
to and during service and was diagnosed with arthritis of the 
right knee during service.  However, the question at issue in 
this case is whether such arthritis represented the initial 
manifestations of a generalized type of arthritis, which has 
now reportedly spread to other joints.  According to various 
medical professionals of record, such is not the case.  
Rather, the veteran does not currently have the claimed 
disorder; therefore, the question of whether such disorder 
initially manifested prior to or during service becomes moot.  

The Board also considered the veteran's assertion that VA is 
unable to review adequately his claim for service connection 
in the absence of pre-service medical records, which would 
shed light on the nature of the treatment he received for 
knee complaints, and service medical records dated during the 
time period he was stationed in Vietnam. Again, however, 
because the denial of this claim is based upon a lack of 
competent evidence establishing the existence of generalized 
arthritis, including crystalized arthritis or CPPD, the 
absence of pre-service treatment records and a portion of the 
veteran's service medical records has no effect on the 
disposition of this claim.  Moreover, as previously noted, 
the Board accepts as true that the veteran has had joint pain 
since the 1960s, prior to service, and was first diagnosed 
with arthritis, albeit of the right knee only, during 
service.  The veteran does not now assert that the referenced 
pre-service and service records include any information other 
than that which the Board already accepts as true.  

In addition, the veteran argues that VA has used 
inappropriate, unethical behavior in processing the claims on 
appeal and requests an independent investigation by the 
Inspector General.  In so arguing, the veteran appears to be 
referring to the manner in which VA personnel conducted his 
RO hearings.  In written statements submitted earlier in this 
appeal, the veteran intimated that such unethical conduct 
included hindering his ability to present testimony before 
the Board.  Presumably the veteran believes that VA's alleged 
inappropriate and unethical behavior and unwillingness to 
afford the veteran sufficient opportunity to present 
arguments in support of his claims warrant the favorable 
disposition thereof.  

In response to this assertion, the Board initially notes 
that, generally, a request for such an investigation should 
be addressed directly to the Inspector General, whose main 
function is to investigate situations involving criminal 
action or fraud, rather than to the Board.  The Board also 
notes that the veteran has been given ample opportunity to 
present testimony in support of his appeal, not only before 
RO personnel, but also before the Board.  As previously 
indicated, from 1993 to 2004, he testified at three hearings 
before RO personnel and two hearings before the Board.  In 
addition, VA has provided the veteran ample opportunity to 
submit written argument in support of his appeal and the 
veteran has responded by filing an extensive number of 
written statements.  

The veteran appears to believe that if he were found to have 
generalized arthritis, such finding would be more 
advantageous to him, providing him additional compensation 
for all affected joints.  The Board notes, however, that the 
veteran is currently service connected for bilateral knee 
disabilities and a low back disability and the disability 
evaluations assigned these disabilities contemplate all knee 
and back symptomatology of which the veteran complains.  
Accordingly, the matter of whether that symptomatology is 
attributable to degenerative arthritis, traumatic arthritis 
or a systemic form of arthritis is irrelevant.  The veteran 
also claims that the generalized arthritis from which he 
suffers affects his hands and fingers, but, as previously 
indicated, this matter is the subject of the Remand portion 
of this decision and will be addressed by the Board at a 
later date if it is not decided favorably at the RO.  At 
present, other than those of the veteran's hands and fingers, 
there is no painful joint, whether attributable to 
degenerative arthritis, traumatic arthritis or generalized 
arthritis, including crystalized arthritis or CPPD, for which 
the veteran is not compensated. 

Inasmuch as the veteran does not currently have generalized 
arthritis, including crystalized arthritis or CPPD, the Board 
concludes that such disorder was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim.  Rather, 
as a preponderance of the evidence is against such claim, it 
must be denied.

B.  Claims for Higher Evaluations

The veteran contends that he is entitled to evaluations in 
excess of 10 percent for his right and left knee 
disabilities.  He argues that the evaluations assigned these 
disabilities do not reflect the severity of his bilateral 
knee symptomatology.  According to written statements 
submitted during the course of this appeal and transcripts of 
the veteran's hearing testimony, such symptomatology includes 
knee pain, loss of knee function and a diminution in his 
activity level and lifestyle choices.  The knee pain 
reportedly occurs when standing, walking or engaging in other 
activity, but does not stop the veteran from doing these 
activities as he worries that if he becomes inactive he might 
have a heart attack.  Accordingly, he uses his knees and his 
range of motion decreases.  Allegedly, he would like to live 
a more active lifestyle, but is unable to do so given the 
severity of his knee symptoms.  In fact, he anticipates 
having to suffer great pain, stiffness and future knee 
surgeries because of his refusal to remain sedentary.  At 
present, his knee symptoms not only hinder his ability to 
engage in recreational activities, but also impact his 
ability to perform required occupational duties as an 
engineer in the field.  He questions the manner in which VA 
measured the ranges of motion of his knees over the years and 
seeks an explanation regarding this matter.  He requests VA 
to account for other methods of estimating impairment caused 
by arthritis of the knees.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes (DCs) 
5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either DC 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion such that it adds 
to the actual limitation of motion shown under DC 5260 or DC 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under DC 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The RO has evaluated the veteran's right and left knee 
disabilities as 10 percent disabling pursuant to DCs 5003 and 
5260.  In determining the appropriate evaluations to be 
assigned these disabilities, the RO considered that they 
preexisted service and were aggravated therein.  In cases of 
aggravation, the adjudicator must determine the degree of 
disability that existed at the time of the claimant's 
entrance into active service and assign an evaluation that 
corresponds to the degree of disability suffered over and 
above that level of disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  In this case, however, the degree of 
disability existing at the time of entrance into active 
service is not ascertainable in terms of the rating schedule.  
(The report of the veteran's entrance examination reflects 
normal lower extremities and a normal musculoskeletal 
system.)  Therefore, the Board will assume that, on entrance, 
the veteran's knee disabilities were noncompensably disabling 
and will make no deductions in determining the appropriate 
evaluations to be assigned the veteran's knee disabilities.  

DC 5003 provides that degenerative arthritis established by 
x-ray findings is to be evaluated on the basis of limitation 
of motion under the appropriate DC for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is assignable for x-ray evidence of 
involvement of arthritis of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5257 (2005).

The appropriate DCs for the specific joint involved in this 
case are DC 5260 and 5261.  These DCs provide that a 10 
percent evaluation is assignable for flexion of the leg 
limited to 45 degrees and extension of the leg limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
of the leg limited to 30 degrees and extension of the leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 
(2005); see also VAOGCPREC 9-2004 (Sept. 17, 2004) (holding 
that separate evaluations under 38 C.F.R. § 4.71a, DC 5260 
(leg, limitation of flexion) and DC 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint).  

DCs 5256 and 5257 are also relevant in this case.  DC 5256 
provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2005).  DC 5257 provides that a 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability of the knee. A 20 percent evaluation is 
assignable for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
assignable for severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2005).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's right knee 
disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 10 percent.  The 
evidence also establishes that, since the beginning of the 
appeal period at issue in this case, the veteran's left knee 
disability picture has not more nearly approximated the 
criteria for an initial evaluation in excess of 10 percent. 

From service until the early 1980s, the veteran received VA 
and private inpatient and outpatient treatment for bilateral 
knee complaints and underwent VA examinations of his knees.  
During treatment visits and examinations, medical 
professionals attributed the following symptomatology to the 
veteran's knee disabilities: discomfort; pain, including on 
motion; crepitation, increased on motion; limitation of 
motion (loss of flexion of five degrees); slight lateral 
instability (March 1975); and mild ligament laxity (May 
1977).  Based on x-ray evidence, they diagnosed the 
disabilities, in part, as degenerative arthritis of the 
knees, bilaterally.  In 1981 and 1982, respectively, the 
veteran underwent arthroscopies of his right and left knees.

From 1986 to 1996, the veteran received additional VA and 
private treatment for bilateral knee complaints and underwent 
additional VA examinations of his knees.  During treatment 
visits and examinations, the veteran reported that the pain 
in his right knee was worse than in his left knee, and that 
he had bilateral knee stiffness and achiness, less so since 
his surgeries, swelling, popping and cracking.  He also 
reported that he worked more than full time as an engineer, 
the duties of which required much walking outside on uneven 
ground and steel structures.  He indicated that he did not 
miss any days of work secondary to his knee disabilities, but 
as of November 1990, was beginning to curtail significantly 
his activities in this regard.  In 1993, he indicated that, 
although he had cut down on certain activities, he still 
walked briskly around the block, occasionally golfed and 
skied twice each season.

During this time period, medical professionals confirmed 
arthritis of the knees bilaterally and attributed the 
following symptomatology to the veteran's knee disabilities: 
discomfort; tenderness; pain, including on motion; marked 
crepitation; minimal swelling/effusion; limitation of motion 
(up to a 40 degree loss of flexion and 10 degree loss of 
extension); popping on movement; and well-healed scars.  
Allegedly, the pain, stiffness and crepitation increased in 
cold weather and on exertion.  No medical professional noted 
instability or subluxation of either knee. 

In March 1988 and January 1997, the veteran underwent 
additional right knee arthroscopies.  Following the latter 
procedure until July 1997, he used ambulatory aids and 
received physical therapy for the right knee.  Since then, he 
has reportedly taken prescription anti-inflammatory 
medication on an as-needed basis.

During a VA examination conducted soon after the veteran's 
last arthroscopy, in October 1997, the veteran reported 
continuous low grade pain in both knees, increased on 
activity, occasional morning knee stiffness, often lasting 
less than 30 minutes, mild knee swelling, and locking and 
giving away.  He indicated that he was able to stand for a 
maximum of ten to fifteen minutes before experiencing severe, 
limiting knee pain.  He also indicated that he was able to 
walk for 1.5 miles before he began experiencing mild 
discomfort and that walking down hills and up stairs 
exacerbated his knee pain.  

The examiner noted marked bilateral patellar pain and 
crepitance, including on active and passive range of motion, 
full range of extension, bilateral active and passive flexion 
to 115 degrees, and significant discomfort in holding both 
knees at 115 degrees.  He also noted no medial collateral or 
lateral collateral joint instability and no anterior cruciate 
ligament laxity.  In response to VA's inquiry regarding 
whether the veteran had weakened movement, excess 
fatigability, painful motion or incoordination attributable 
to his service-connected knee disabilities, the examiner 
responded that the veteran had an additional loss of 25 
degrees of flexion (from 115 to 90 degrees) during flare-ups 
and repetitive motion secondary to pain, excess 
fatigability/limited endurance with use, and weakened 
movement against resistance.  He further responded that 
incoordination was not a factor.  

During a VA examination conducted in November 2004, the 
veteran reported that he had knee pain daily, which worsened 
following increased activity, hiking, walking, standing, and 
going down stairs or hills.  He indicated that knee swelling 
interfered with his ability to play 18 holes of golf, but 
that he was still able to play 9 holes.  He further indicated 
that thrice weekly he walked a mile and a half before his 
knee stiffened.  He noted that he did not use a brace or cane 
or any other ambulatory aid except when he hiked, at which 
time he used a walking stick.  His knee pain reportedly 
interfered with his job duties as an engineer in the field, 
which required climbing ladders and going down ditches.  He 
described no acute flare-ups, during which he had to stop all 
activities secondary to his knee disabilities.

The examiner noted two small, linear, non-tender, well-healed 
scars on the left knee, range of motion of the right knee 
from 0 to 110 degrees with complaints of stiffness, increased 
on repeated testing, range of motion of the left knee from 0 
to 120 degrees with no pain, discomfort in both knees at 90 
degrees, and bilateral crepitus on active and passive range 
of motion.  The examiner also noted stable ligaments and no 
fatigue, impaired endurance, weakened movements, subluxation, 
or muscle atrophy or weakness.  He indicated that the veteran 
was able to squat to 90 degrees and rise back up, but 
following repeated squats, had an additional loss of 30 
degrees of flexion secondary to pain.  

The above evidence reflects that the veteran's knee 
disabilities were most severe before the 1980s (instability 
and laxity noted) and prior to his multiple surgeries.  
Following each surgery and subsequent convalescent period, 
for which the veteran received a 100 percent disability 
evaluation based on temporary total disability, the veteran's 
knee disabilities appear to have improved, albeit, in some 
cases, temporarily.  

Since the veteran filed a claim for an increased evaluation 
for his right knee disability, that disability has manifested 
as limitation of motion with crepitus, stiffness on motion, 
and excessive fatigability/lack of endurance and increased 
limitation of motion, stiffness, discomfort and painful and 
weakened motion during flare-ups and after repetitive use.  
Since February 1986, the effective date of the grant of 
service connection for a left knee disorder (see below), the 
veteran's left knee disability has manifested as well-healed, 
asymptomatic scars, limitation of motion with crepitus, 
discomfort and pain, and excessive fatigability/lack of 
endurance and increased limitation of motion and painful and 
weakened motion during flare-ups and after repetitive use.  
Such symptoms are contemplated in the 10 percent evaluations 
assigned the veteran's knee disabilities under DC 5003.

As previously indicated, according to that DC, impairment 
resulting from degenerative arthritis is to be rated on the 
basis of limitation of motion of the part affected unless the 
limitation of motion is noncompensable under the appropriate 
DC(s).  In this case, the limitation of flexion caused by 
each of the veteran's knee disabilities, including during 
flare-ups and on repetitive use, is noncompensable under DC 
5260, one of the DCs applicable to the veteran.  According to 
medical professionals, at worst, the veteran's knee flexion, 
bilaterally, has been limited to 90 degrees.  On the other 
hand, the limitation of extension caused by each of the 
veteran's knee disabilities is compensable under DC 5261, the 
other DC applicable to the veteran.  Once since the 1980s, a 
medical professional found that the veteran's knee extension, 
bilaterally, was limited to 10 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2005) (showing normal extension to zero 
degrees).  Although all medical professionals have since 
found the veteran to have normal range of extension, 
including during flare-ups and on repetitive use, the Board 
accepts the earlier finding as sufficient to show compensable 
limitation of extension under 5261.  

There is no evidence of record indicating that the veteran 
has, at any time, exhibited greater limitation of flexion or 
extension secondary to his knee disabilities, including 
during flare-ups or on repetitive use.  Therefore, 
evaluations in excess of 10 percent may not be assigned those 
disabilities under DCs 5003, 5260 or 5261 (requiring flexion 
limited to at least 30 degrees or extension limited to at 
least 15 degrees for the assignment of a 20 percent 
evaluation). 

The veteran has expressed great concern and outrage over the 
manner in which medical professionals measured his range of 
motion over the years and the fact that the rating schedule 
does not include a clear definition of "normal" knee 
extension and flexion.  First, the Board, having no special 
expertise in medical matters, must rely on the medical 
findings of record to decide claims after determining whether 
such findings are credible.  In this case, the findings at 
issue have been consistent over the years and there is no 
indication of record that, at any time, a medical 
professional improperly measured the veteran's range of 
motion.  The Board thus finds the range of motion results 
credible and reminds the veteran that it is the duty of the 
medical professionals, not the Board, to determine the 
appropriate manner in which to measure range of motion.    

Second, although there is nothing in the rating schedule 
explicitly supporting the following, the Board has 
customarily interpreted 38 C.F.R. § 4.71, Plate II, which 
illustrates flexion and extension of the knee from zero 
degrees to 140 degrees, as representing the "normal" range of 
flexion and extension.  The Board's action in this regard is 
supported by the VA PHYSICIAN'S GUIDE FOR DISABILITY 
EVALUATION EXAMINATIONS, which explicitly defines normal 
flexion as 145 degrees and normal extension as 0 degrees.  In 
any event, the Board is unclear how the veteran might be 
prejudiced by the lack of such a definition given that the 
DCs applicable in this case clearly indicate what range of 
flexion and extension is compensable.  

The veteran has offered no argument sufficient to establish 
entitlement to higher evaluations under any DC governing 
limitation of motion.  Moreover, the evidence, medical or 
lay, does not establish the veteran's entitlement to higher 
evaluations under any other applicable DC, including 5256, or 
to separate evaluations under DCs 5003 and 5257.  First, the 
veteran has never been shown to have ankylosis of either knee 
joint.  Second, although x-rays have consistently confirmed 
arthritis of both knees, since the 1970s, no medical 
professional has noted instability or subluxaion of either 
knee joint.  Finally, as previously indicated, the 10 percent 
evaluations assigned the veteran's knee disabilities 
contemplate the additional functional limitation caused by 
the disabilities during flare-ups and on repetitive use.  
Accordingly, higher initial evaluations may not be assigned 
under 38 U.S.C.A. §§ 4.40, 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. at 206-7.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 10 
percent for right knee chondromalacia and degenerative joint 
disease, postoperative arthroplasty, and an initial 
evaluation in excess of 10 percent for left knee 
chondromalacia and degenerative joint disease, postoperative, 
have not been met.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded different evaluations in the future should either of 
his knee disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect these disabilities 
have on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but 
because the evidence is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claims for an increased evaluation for a 
right knee disability and a higher initial evaluation for a 
left knee disability.  Rather, as a preponderance of the 
evidence is against such claims, they must be denied.

C.  Claim for an Earlier Effective Date 

The veteran contends entitlement to an effective date prior 
to February 14, 1986, for a grant of service connection for a 
left knee disability.  He argues that June 1970 is the 
appropriate date to be assigned such a grant because all of 
the decisions denying that grant, which were dated prior to 
February 14, 1986, were clearly and unmistakably erroneous. 

Generally, the effective date of a grant of service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).  

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2005).  However, where the 
new and material evidence that reopened the claim consists of 
service department records (since it is considered these 
records were lost or misplaced), the effective date is to 
agree with the evaluation or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rules on original claims filed within one year 
after separation from service.  38 C.F.R. § 3.400(q)(2) 
(2005).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2005); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2005).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2005).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2005).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2005).

In this case, the RO received the veteran's initial claim for 
service connection for a left knee disorder in May 1970, two 
months after the veteran's discharge from service.  The RO 
denied this claim in rating decisions dated June 1970 and May 
1982 and, in a decision issued in July 1983, the Board 
affirmed the RO's denial.  At the time, the Court had not yet 
been formed so the veteran could not appeal the Board's 
decision.  Rather, he sought reconsideration thereof, which 
the Board denied in October 1985.  The Board's July 1983 
decision is thus final.  38 U.S.C. § 4004(b) (1982); 
§ 38 C.F.R. § 19.104 (1983). 

The RO received the veteran's claim to reopen the previously 
denied claim for service connection for a left knee disorder 
in February 1986.  The RO denied this claim by letter dated 
May 1986, after which the veteran appealed the decision to 
the Board.  In January 1988, the Board affirmed the RO's 
denial.  At the time, the Court had not yet been formed so 
the veteran could not appeal the Board's decision.  Rather, 
he sought reconsideration thereof, which the Board denied in 
May 1988.  The Board's January 1988 decision is thus final.  
38 U.S.C. § 4004(b) (1982); § 38 C.F.R. § 19.104 (1987). 

Beginning January 1988, the RO received numerous documents 
from the veteran, any one of which may be construed as a 
claim to reopen the previously denied claim of entitlement to 
service connection for a left knee disorder.  Based on this 
claim, in a rating decision dated December 1990, the RO 
granted the veteran service connection for a left knee 
disorder, effective from February 14, 1986.  The RO did not 
base its grant on information found in service medical 
records that were not previously in the claims file.  

As previously indicated, unless a claim is reopened and 
granted on the basis of information found in service 
department records that were not of record at the time of the 
initial decision, an effective date for a grant of service 
connection must correspond to the date of receipt of the 
claim to reopen or the date entitlement arose.  In this case, 
given the history of the veteran's claim and the law and 
regulations pertinent to this claim, the RO should have 
assigned the grant of service connection for the left knee 
disorder an effective date no earlier than January 1988.  
Instead, in determining the date of receipt of the claim to 
reopen, the RO focused on the wrong claim to reopen, the one 
that began the process leading to the Board's January 1988 
denial, rather than the one that began the process leading to 
its December 1990 grant.  Such error clearly benefited the 
veteran as it resulted in the assignment of an effective date 
of February 14, 1986 for the grant.  The question thus 
becomes whether, as alleged, an earlier effective date is 
assignable for the grant based on a finding of clear and 
unmistakable error (CUE) in the RO and Board decisions dated 
prior to February 14, 1986.  

Any attempt to assert the presence of CUE in RO decisions 
that have been subsumed in subsequent Board decisions 
effectively translates to a raised claim of CUE in the 
subsuming Board decision.  The veteran's CUE argument in this 
case thus pertains solely to the Board's last final decision 
denying the veteran service connection for a left knee 
disorder, issued in July 1983 and affirmed on reconsideration 
in October 1985.  

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2005).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2005).

Prior decisions issued by the Court on the issue of CUE in a 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991). Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding if the July 1983 and October 1985 decisions 
involve CUE, the Board must determine whether, as a threshold 
matter, the veteran has plead CUE with the specificity 
required by regulation.

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404(b) (2005).

In this case, the veteran clearly and specifically allege 
errors of fact and law in the Board's July 1983 and October 
1985 decisions.  He argues that these decisions involve CUE 
because therein, the Board changed the diagnosis of the 
veteran's left knee disorder from arthritis to chondromalacia 
without supporting medical documentation and did not consider 
that he is a combat veteran entitled to a relaxation of 
certain evidentiary standards.  The veteran further argues 
that if the Board had not made these errors, he would have 
been awarded an earlier effective date for the grant of 
service connection for a left knee disorder.   

With regard to the former assertion, the Board notes that, 
when it rendered its July 1983 decision and reconsidered and 
affirmed that decision in October 1985, the medical evidence 
of record included diagnoses of left knee arthritis and left 
knee chondromalacia.  Contrary to the veteran's comments, the 
Board did not review such evidence and, on its own 
initiative, change the diagnoses of record to one that better 
supported its decision.  Rather, the Board reviewed all 
diagnoses of record and determined that, based on the dates 
of those diagnoses, the veteran's left knee arthritis did not 
manifest to a compensable degree within a year of his 
discharge from service.  The Board also determined that the 
veteran's left knee disorder, however diagnosed, was not 
related to his service or his service-connected right knee 
disability.  The veteran's argument pertaining to the Board's 
action in this regard represents mere disagreement with the 
way in which the Board weighed and evaluated the facts then 
of record and, as previously indicated, such action does not 
constitute CUE.

With regard to the veteran's latter assertion, the Board 
acknowledges that, in July 1983, it failed to discuss the 
veteran's service as a combat veteran and did not consider 
whether, as such a veteran, he was entitled to a relaxed 
evidentiary standard in proving his claim.  However, such 
error does not compel the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  In its July 1983 
decision, the Board noted that prior to service, the veteran 
had sore joints and that, during service, he did not receive 
treatment for left knee complaints.  Even if the Board had 
considered the veteran's service as a combat veteran, applied 
the law and regulations pertinent to such veterans, and found 
credible his reports of an in-service left knee injury, the 
Board might still have found that any then current left knee 
disorder was not related to the in-service left knee injury.  
This is so because, at that time, there was no evidence of 
record establishing such a relationship.  Regarding such a 
relationship, reasonable minds could differ. 

Based on the foregoing, the Board concludes that the criteria 
for an effective date prior to February 14, 1986, for a grant 
of service connection for left knee chondromalacia and 
degenerative joint disease, postoperative, have not been met.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as there is a 
preponderance of evidence against such claim, it must be 
denied.




ORDER

Service connection for aggravation of generalized arthritis, 
including crystallized arthritis or CPPD disease is denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia and degenerative joint disease, postoperative 
arthroplasty, is denied.  

An initial evaluation in excess of 10 percent for left knee 
chondromalacia and degenerative joint disease, postoperative, 
is denied.  

An effective date prior to February 14, 1986, for a grant of 
service connection for left knee chondromalacia and 
degenerative joint disease, postoperative, is denied.


REMAND

The veteran also claims entitlement to service connection for 
arthritis in the fingers and hands and entitlement to a 
reopening of a previously denied claim for interest on an 
award of VA disability compensation based on a grant of 
service connection and assignment of a 10 percent evaluation 
for a left knee disability.  Additional action is necessary 
before the Board decides these claims.  

The RO denied the latter claim in a letter dated March 2005.  
Thereafter, in written statements received at the RO in April 
2005 and September 2005, the veteran expressed disagreement 
with the RO's March 2005 decision and indicated that he 
wished to pursue an appeal of that decision.  The RO denied 
the former claim, then characterized as service connection 
for arthritis in the fingers and ankles, in a supplemental 
statement of case issued in June 2005.  The RO considered 
such claim to be part of the veteran's claim of entitlement 
to service connection for aggravation of generalized 
arthritis, including crystallized arthritis or CPPD disease, 
but as the veteran has since pointed out in multiple written 
statements, his claim for service connection for arthritis of 
the hands and fingers is distinct therefrom.  In a written 
statement received in June 2005, the veteran expressed 
disagreement with that portion of the RO's June 2005 decision 
denying service connection for arthritis of the 
fingers/hands.

To date, the RO has not issued a statement of the case is 
response to the veteran's notices of disagreement.  A remand 
is thus necessary so that VA can cure this procedural defect.  
38 C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  
Once VA does so, it should return the veteran's claims of 
entitlement to service connection for arthritis in the 
fingers and hands and entitlement to a reopening of a 
previously denied claim for interest on an award of VA 
disability compensation based on a grant of service 
connection and assignment of a 10 percent evaluation for a 
left knee disability to the Board for a decision only if the 
veteran perfects his appeal of those claims in a timely 
manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that, if the claims file does not contain a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).   

This case is REMANDED for the following action:

Furnish the veteran a statement of the 
case addressing the following issues: (1) 
entitlement to service connection for 
arthritis in the fingers and hands; and 
(2) whether new and material evidence has 
been received to reopen a claim of 
entitlement to interest on an award of VA 
disability compensation based on a grant 
of service connection and assignment of a 
10 percent evaluation for a left knee 
disability.  Inform the veteran that the 
Board will not decide these claims unless 
he timely perfects his appeal.  

Thereafter and if in order, return this case to the Board for 
further consideration.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the remanded 
claims.  The veteran need take no action unless notified 
otherwise.  He does, however, have the right to submit 
additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


